Shebwood, J.
At the outset of the discussion of the subject this record presents, we make this announcement, that we do not propose to follow counsel for defendant through the thirty-eight heads of his brief. We shall only notice such points as we deem pertinent to, and decisive of, this case.
I. a. And first as to the sufficiency of the complaint ; in regard to which it may be observed that we have always held that a prosecution under a city ordinance is but a civil action, and hence the sufficiency of the complaint therein is to be determined by the same rules as are dominant in other civil cases. Kansas City v. Clark, 68 Mo. 588; Ex parte Hollwedell, 74 Mo. 395. And a complaint is sufficient where, as in the present instance, it describes the act complained of in the language of the ordinance. St. Louis v. Knox, 74 Mo. 80. Inasmuch as this is the case here, the complaint is not to be scanned with so keen an eye as would be necessary, were the proceeding strictly criminal in its nature. So that it was not necessary to recite in the complaint the particular section of the ordinance alleged to have been violated, nor from which hotel garbage was hauled, nor whether, so far as concerns the second count, defendant used a wagon or cart. Such particularity never has been demanded even in indictments for the highest crimes.
*613b. As to the complaint charging several separate and distinct offenses in one count (presumably the second), it is quite sufficient to say that no such point was made in the demurrer and could not be made in an objection to the introduction of evidence, even, conceding that a demurrer was allowable in causes originating in the police court.
c. At common law objections on the score of duplicity could only be reached by a special demurrer pointing out in what the duplicity consisted. 1 Chit. PI. [16 Am. Ed.], *252, and cases cited; Gould PL [5 Ed.], 406, sec. 29; Bliss, Code Pl. [3 Ed.] sec. 288.
d. Under our code, duplicity is to be reached by motion to strike out. R. S. 1889, sec. 2058. The like rule seems to prevail under the New York code. Gould PL, stipra, note s.
e. In any event, therefore, defendant. is in no condition to áttack the sufficiency of the complaint in this court.
/. Nor could he have done so at common law in the trial court by motion in arrest, after having failed to specially demur in manner as aforesaid.. Whyte v. Rysden, Cro. Car. 20.
g. But we are not of opinion that the strict rules of pleading should apply to cases of this character.
h. One of the grounds of the second count of the complaint, was the failure to obtain a license to haul garbage. It was established that no such license was obtained, but the burden was on defendant to show he had obtained a license and not on the city to prove a negative. This is the rule of evidence in regard to licenses for the sale of liquor granted by the state (Schmidt v. State, 14 Mo. 137; State v. Durhem, 23 Mo. App. 387), and the like reason .applies here. This is sufficient to sustain the finding of guilty by the *614court, regardless of whether other charges in the second count were proven or not.
i. And the finding of guilty might well have been under the third count, in regard to having no metallic plate on the side of the wagon, with the words thereon “licensed to remove garbage.” It is said, however, that there is no proof that defendant failed to have such metallic plate on hip wagon; but this is an error, because defendant’s noncompliance with section 7, is conclusively proven by the fact that he had no license, and of course could have had no metallic plate on his wagon, the latter being the corollary of the former.
j. Besides that, under section 7 of the ordinance, the metallic plates are to be furnished by the city register, to the collector, who issues the license, and by whom the record of such plates is to be kept, and the number of the license is to correspond with the number on the plate; so that the burden was on defendant to show his metallic-plate on his wagon, as much so as to produce his license. Precisely the same considerations govern in either case. It does not appear on which count the finding of the court was founded; but if only one of them was good, the finding would stand.
7c. Such general finding would be good in an ordinary civil case unless attention were pointedly called to the matter by appropriate motion. Sweet v. Maupin, 65 Mo. 65, and cases cited. No such ground is stated in either motion filed by defendant.
II. The title of the ordinance of conviction is attacked for nonconformity with section 13, article 3, of the charter, which declares that, “no bill * * * shall contain more than one subject, which shall be clearly expressed in its title.” This phraseology is borrowed from section 28, article 4, of our state con*615stitution, in reference to which this court has made frequent adjudications. While the title in this instance can not be approbated as a model, we are not prepared to say it transgresses the bounds established by the charter, since it only contains one subject, to wit, that of the hauling, licensing, and removal of garbage, grease, offal and other refuse matter composed of either animal or vegetable matter, and the ordinances mentioned therein, relate to garbage and offal, and so do the concluding words of the title. After all, but one subject is contained in the title.
A number of cases in this court afford illustration of this point. Thus in State v. Miller, 45 Mo. 495, when section 32, article 4, of the constitution of 1865, contained this provision, “no -law enacted by the general assembly shall relate to more than one subject, and that shall be expressed in the title,” it was ruled that a statute whose title was “an act to prevent the issue of false receipts or bills of lading, and to punish fraudulent transfers of property by warehousemen, wharfingers and others,” was not obnoxious to the constitutional objection that the title related to more than one subject, Wag-nek, J., remarking: “Now, the nature and object of the act is clearly defined in the title. It is to prevent the issue of false receipts or bills of lading, and to punish fraudulent transfers of property by warehousemen, wharfingers, and others. * * * By a fair construction, it relates to a class of offenses of a kindred character, all connected, blended, and germane. * * * The act shows clearly that its object and aim was to strike at a whole class of cases, and remedy an existing evil; and whilst warehouse-men and wharfingers are specifically enumerated in the title, others are spoken of. * * * A glance at the title would naturally show what was to be found in the law.” So, too, under the present constitution it has *616been ruled that a bill having for its title “Crimes and Criminal Procedure,” clearly indicated what the bill contained. State v. Brassfield, 81 Mo. 151.
Likewise in Ewing v. Hoblitzelle, 85 Mo. 64, the title of an act was, “An act to provide for the registration of all voters in cities having a population of more than one hundred thousand inhabitants, and to govern elections in such cities, and to create the office of recorder of voters,” and upon this it was ruled that the title did not violate section 28, article 4, of the constitution. A similar ruling occurred in State ex rel. v. Miller, 100 Mo. 439.
The evident object of the provision of the organic law relative to the title of an act was to have the title like a guide board, indicate the general contents of the bill, and contain but one general subject which might be expressed in a few or a greater number of "words. If those words only constitute one general subject; if they do not mislead as to what the bill contains; if they are not designed as a cover to vicious and .incongruous legislation, then the title can stand on its own merits, is an honest title and does not impinge on constitutional prohibitions. The same line of remark applies to the title. of an ordinance when drawn as above said. But doubtless a much more abbreviated title for the present ordinance would have answered every purpose for including in its body matters germane to the general subject of which its various provisions treat.
III. It is urged that section 1 of the ordinance under review is void because it failed to repeal in terms sections 440 and 498, Revised Ordinance of 1887, as required by section 28, article 3, of the charter, which declares that, “no special or general ordinance, which is in conflict or inconsistent with general ordinances of prior date, shall be valid or effectual until such prior *617ordinance or the conflicting parts thereof, are repealed in express terms.” The sections above referred to are as follow:
“Section 440. The word ‘garbage’ shall be held to include every accumulation of both animal and vegetable matter, liquid or otherwise, that attends the preparation, decay and dealing in or storage of meats, fish, fowls, birds or vegetables.”
“Section 498. The word ‘garbage,’ wherever it occurs in this ordinance, shall be construed to mean kitchen offal and other refuse matter composed of either animal or vegetable substances.”
These sections are not materially variant in their definitions of the words “garbage” and “offal” from section 1 of the questioned ordinance, and consequently that section is not invalid and could in any event be invalid only to the extent of the conflict, which would to that extent leave the original ordinance in force. While a city can not go beyond its legislative powers, yet while it does not do this it is as competent for its municipal assembly to designate the meaning of the terms employed in ordinances as it is for the general assembly of the state to perform a like office when enacting a statute, and the necessity is frequently as great in the one case as in the other. Trenton v. Clayton, 50 Mo. App. 535, asserts nothing to the contrary of this. Besides, the definitions in section 1 aforesaid, accord with those of the standards of our language. “(Garbage. 1. Originally the entrails of fowls, and afterwards of any animal. Now, offal, or refuse organic matter in general, especially, the refuse animal and vegetable matter from the kitchen.” Gent. Diet. “Offal” is refuse animal matter, and is “garbage;” for “garbage” is both refuse animal and vegetable matter. The definitions given by Webster are to the same effect. Upon these grounds, there is no *618merit in defendant’s contention on the point in hand.
IY. It is claimed that section 7 of ordinance 16,863 is arbitrary and oppressive in requiring parties who have paid the vehicle license tax, and have the proper “plates” therefor, to use extra so-called “garbage” plates on their wagon at an expense of $20 for each wagon, and is the exaction of another license in disguise.
There can be no question but that one who has already paid a vehicle license fax and has the proper plate therefor, can not lawfully have exacted of him by the city an additional tax under the disguise of a “garbage” plate for the same, for which plate a large sum .out of all proportion to its intrinsic value is demanded; for the law will not tolerate such subterfuges of extortion. This is well illustrated by the case of Walker v. New Orleans, 31 La. Ann. 828.
There, in substance, the enjoined ordinance provides that, beside the license which is to be obtained by any owner or driver of a vehicle kept for hire, they shall pay, for a pair of license plates to be attached to the vehicle, charges or fees which vary from $5 to $20. These plates, which are intended to readily and conveniently identify the vehicles, cost twenty cents a pair; and, under the ordinance, must be taken from the city at from eight to one hundred and fifty times what they cost. Under this state of facts it was very properly ruled that such an ordinance could not stand the test of judicial scrutiny, though it was admitted that the city had the right to require, for the purposes of identification and inspection, a plate to be placed on the vehicle licensed, but it could not, under the pretext of requiring a plate to be used, impose what was but a disguised and additional license.
What relevancy the case just instanced has to the one at bar, it is difficult to conceive. Here, there is no *619exorbitant charge made for the garbage plates to be affixed to each wagon, etc. Indeed it does not appear that any charge at all is to be made for such plates, and doubtless the city could impose a reasonable charge covering the actual expense of each plate, and the enforcement of the requirement for this would be strictly regulation and not taxation, and the former can not be used as a cloak for the latter. St. Louis v. Spiegel, 75 Mo. loc. cit. 146, and cases cited.
Y. But it is said that, the evidence disclosing that a license tax has already been paid on the wagon, it “can not be taxed twice for the same purpose.” This is doubtless correct, but the city is not here attempting to impose a double tax for the same purpose. The occupations are entirely different, and the city, under paragraph 5, section 26 of its charter, has the power “to license, tax, regulate or suppress all occupations, professions and trades not heretofore enumerated, of whatever name and character.” This would, of course, include power to license — tax the “business of hauling garbage.” St. Louis v. Bowler, 94 Mo. 633.
Under its charter powers the city may levy these taxes: First. A tax on property. Second. A vehicle tax for use of streets. Third. A tax on the business or occupation. St. Louis v. Green, 7 Mo. App. 468, 470; St. Louis v. Sternberg, 69 Mo. 302.
And, if different occupations are pursued, it is competent to impose a license tax on each occupation. Of this there can certainly be no dispute, and the contention can not therefore prevail that a license tax paid on a wagon for the general use of the streets, can be converted at the will of the licensee to pursue with that wagon any other occupation or trade, etc. As well might a merchant licensed under the provisions of section 6919, Revised Statutes, 1889, assume the role of an auctioneer, section 678, Revised Statutes, 1889, and *620(apart from the privilege conferred by section 693) claim, because he had taken out a license on the stock of goods in his store as a merchant, that, therefore, the state had no further concern in the matter, and he might choose the manner in which he might sell his goods over the counter, whether by public or private vendue, and then if the state interfered with his operations as auctioneer vociferously assert that the law was arbitrary, unjust, oppressive and unconstitutional.
And it is a matter of no importance that the particular license tax be imposed directly on the occupation, or whether it be imposed on the implements by means of which the occupation is conducted; such matters of detail rest in the discretion of the lawmaking power. If the power to levy the tax be conceded, if it operates oppressively, this, speaking in general terms, is a consideration which is properly addressed to the municipal assembly and not to the courts. St. Paul v. Colter, 12 Minn. 41. We discover, however, nothing oppressive in an ordinance which imposes the same burdens on all who pursue the same occupation, as must be confessed is the case here.
VI. Section 5 of the ordinance now being contested does not delegate the taxing power to the board of health. The provision as to how the application for a license shall be made is a mere matter of detail, and a similar provision has been held valid in St. Louis v. Knox, 6 Mo. App. 247, affirmed, 74 Mo. 79, where a similar ordinance was held valid, requiring an application for a license to sell horses, etc., to be made through the board of police commissioners. Nor is it true that it rests in the whim or caprice of such board, or any city official, whether such license shall be granted. If the conditions specified in the ordinance are complied with by the applicant, and no license be issued, then a ready remedy is furnished by mandamus to compel the recaí*621citrant official to perform Lis simple ministerial duty.
Finding no error in the re,cord, we affirm the judgment.
All concur.